                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

APOLINAR ORTIZ-ISLAS,                 )
                                      )
            Petitioner,               )
                                      )      1:12-cr-00125-JAW-3
      v.                              )      1:17-cv-00386-JAW
                                      )
UNITED STATES OF AMERICA,             )
                                      )
            Respondent.               )


                   ORDER AFFIRMING THE
        RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      The United States Magistrate Judge filed with the Court on July 27, 2018, his

Recommended Decision (ECF No. 342), recommending the Court deny Petitioner’s

amended motion for habeas relief under 28 U.S.C. § 2255. The Petitioner filed his

objections to the Recommended Decision on September 4, 2018 (ECF No. 345) and

the Respondent filed its response to that objection the next day (ECF No. 346). The

Petitioner filed a reply to the Respondent’s response on September 24, 2018. (ECF

No. 347).    The Court has reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record; the Court has made a de

novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and the Court concurs with the recommendations of the

United States Magistrate Judge for the reasons set forth in his Recommended

Decision, and determine that no further proceeding is necessary.


      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge (ECF No. 342) be and hereby is AFFIRMED.
      2. It is further ORDERED that the Petitioner’s amended motion for habeas
         relief pursuant to 28 U.S.C. 2255 (ECF No. 334) be and hereby is DENIED.

      3. It is further ORDERED that no certificate of appealability should issue in
         the event the Petitioner files a notice of appeal because there is no
         substantial showing of the denial of a constitutional right within the
         meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.


                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 5th day of November, 2018




                                        2
